Citation Nr: 1402182	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  13-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss of the right ear and, if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  In an unappealed December 2006 rating decision, the RO denied service connection for right ear hearing loss.

2.  Evidence added to the record since the December 2006 rating decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to establish service connection for hearing loss of the right ear and raises a reasonable possibility of substantiating that claim.

3.  The Veteran's right ear hearing loss disability increased in severity in active service.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence having been submitted, the criteria for reopening a claim of entitlement to service connection for hearing loss of the right ear have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Right ear hearing loss was aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1137, 1153, 1154(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303(a), 3.304, 3.307(a), 3.306, 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In this decision, the Board grants service connection for right ear hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


II.  Reopening the Claim

By way of background, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus in a December 2006 rating decision.  Upon receipt of additional evidence, the RO reopened the Veteran's claim and subsequently granted entitlement to service connection for hearing loss of the left ear and tinnitus in a February 2012 rating decision.  The present appeal pertains to the RO's continued denial of service connection for hearing loss of the right ear.

The Board finds that the RO provided notice to the Veteran and his representative of the December 2006 decision and apprised them of the Veteran's procedural and appellate rights on appeal, but the Veteran did not file a notice of disagreement with the decision in order to initiate an appeal and no additional evidence pertinent to his claim was physically or constructively associated with his file within one year of that decision.  Thus, the December 2006 decision became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  The Board must, therefore, determine whether the Veteran's claim of entitlement to service connection for right ear hearing loss may be reopened before reaching the merits of this claim.

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2002).  New and material evidence is evidence not previously submitted to agency decisionmakers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  With respect to the issue of materiality, newly presented evidence need not relate to all the reasons the claim was last denied, but rather, must relate to an unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 119-20 (2010); see also Evans v. Brown, 9 Vet. App. 273 (1996) (explaining that newly presented evidence need not be probative of all the elements required to award the claim).

In the December 2006 decision, the RO stated that the Veteran's bilateral hearing loss existed prior to service and there was no objective evidence of worsening of this condition that warranted a grant of benefits based upon aggravation during service.  The RO also stated that there was no evidence of a current disability.  Evidence of aggravation during service and a current disability are, therefore, unestablished facts and new and material evidence concerning these facts may support reopening the Veteran's claim of entitlement to service connection for hearing loss of the right ear.

The evidence of record as of December 2006 includes the Veteran's STRs and his May 2006 claim for benefits.  Post-December 2006 evidence includes an August 2011 VA examination during which the Veteran was diagnosed with bilateral sensorineural hearing loss.  The Board finds that this diagnosis constitutes new and material evidence that pertains to an unestablished fact-that the Veteran has a current disability-and the Board must reopen the claim of entitlement to service connection for hearing loss of the right ear.


III.  Merits of the Reopened Claim

The Board now addresses whether service connection for hearing loss of the right ear is warranted.  Although the Board does not weigh evidence in determining whether to reopen a claim, the Board is obligated to evaluate the credibility of evidence and assign probative weight to competent evidence when addressing a claim on the merits.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability."  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  A chronic condition, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated by service if it manifested to a degree of 10 percent or more within one year after separation from active service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303(b), 3.307(a)(3) (2013).  Notably, "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  (Emphasis added.)  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2013).

Under 38 U.S.C.A. § 1111, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See also 38 U.S.C.A. § 1137; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (explaining that the burden is on the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

In the case before the Board, the Veteran reported in his May 2006 claim that his hearing loss disability had onset in April 1976.  His STRs include reports of medical examinations that were conducted in November 1975, which is contemporaneous to his acceptance into active service, in February 1977, and in April 1979, which is contemporaneous to the Veteran's separation from active service.  These examination reports indicate that pure tone thresholds, in decibels, were as follows for the Veteran's right ear:



HERTZ
Nov. 1975
500
1000
2000
3000
4000

5
5
10
(not recorded)
55


HERTZ
Feb. 1977
500
1000
2000
3000
4000

5
0
5
25
45


HERTZ
Apr. 1979
500
1000
2000
3000
4000

15
10
15
55
60

In August 2011, a VA examiner opined that the Veteran's November 1975 entrance examination results indicate that he had moderately severe (55 decibels) right ear hearing loss at 4000 Hertz upon his enlistment.  Accordingly, the Board finds that the Veteran had impaired hearing in his right ear in November 1975, this disability was noted in an examination report upon the Veteran's acceptance into service, and the Veteran's claim is one of in-service aggravation.  The Board also finds that a comparison of the results from his enlistment and separation audiograms reveals that his right ear hearing loss disability increased in severity during service.

Notably, the VA examiner concluded that because there was no significant threshold shift in the Veteran's right ear hearing acuity during service, as evidenced by the April 1979 audiogram that indicates that he also had moderately severe (60 decibels) right ear hearing loss at 4000 Hertz upon separation, it is not likely that his preexisting hearing loss was aggravated beyond normal progression during military service.  The Board finds, however, that this opinion is not as probative as the enlistment and separation audiogram results for two reasons. 

First, the Board finds that the examiner was prompted by the examination report to address aggravation rather than worsening, and thus, the examiner's opinion addressing aggravation leaves doubt as to whether the increase in the Veteran's right ear hearing loss was or was not clearly and unmistakably due to the natural progress of the condition.  Second, the separation audiogram results also show a decrease in hearing acuity during service at the 3000 Hertz level, and the examiner only addressed the Veteran's hearing acuity at 4000 Hertz.  Thus, with a worsening of hearing acuity in service at both 3000 and 4000 Hertz, the Board finds that the Veteran's right ear hearing loss increased in severity during service.  There is no clear and unmistakable evidence to the contrary.

For the foregoing reasons, the Board concludes that the Veteran's right ear hearing loss was aggravated by his active service, and thus, his appeal is granted.


ORDER

Service connection for hearing loss of the right ear is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


